Case 20-41308   Doc 174 Filed 03/19/20 Entered 03/19/20 23:42:55   Imaged
                      Certificate of Notice Pg 1 of 5
Case 20-41308   Doc 174 Filed 03/19/20 Entered 03/19/20 23:42:55   Imaged
                      Certificate of Notice Pg 2 of 5
Case 20-41308   Doc 174 Filed 03/19/20 Entered 03/19/20 23:42:55   Imaged
                      Certificate of Notice Pg 3 of 5
             Case 20-41308            Doc 174 Filed 03/19/20 Entered 03/19/20 23:42:55                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 4 Court
                                                            Bankruptcy  of 5
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 17, 2020
                                      Form ID: pdfo1                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 19, 2020.
aty            +Amy A. Zuccarello,   Sullivan & Worcester LLP,   One Post Office Square,
                 Boston, MA 02109-2129

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 19, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 17, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
          Case 20-41308       Doc 174 Filed 03/19/20 Entered 03/19/20 23:42:55                Imaged
                                    Certificate of Notice Pg 5 of 5


District/off: 0865-4          User: admin                 Page 2 of 2                  Date Rcvd: Mar 17, 2020
                              Form ID: pdfo1              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John G. Willard    on behalf of Debtor   Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Mark V. Bossi    on behalf of Creditor   Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 51
